           Case 2:17-cv-02742-RFB-PAL Document 94 Filed 12/22/18 Page 1 of 2



 1 DICKINSON WRIGHT PLLC
   John L. Krieger
 2 Nevada Bar No. 6023
   Email: jkrieger@dickinson-wright.com
 3 Steven A. Caloiaro
   Nevada Bar No. 12344
 4 Email: scaloiaro@dickinson-wright.com
   Christian T. Spaulding
 5 Nevada Bar No. 14277
   Email: cspaulding@dickinson-wright.com
 6 8363 West Sunset Road, Suite 200
   Las Vegas, Nevada 89113-2210
 7 Tel: (702) 550-4400
   Attorneys for Defendant/Counter-Claimant
 8 Swisstrax Corporation

 9
                                UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF NEVADA
11
     SNAP LOCK INDUSTRIES, INC. a Utah Case No: 2:17-cv-02742-RFB-PAL
12   corporation,
13

14                Plaintiff/Counter-Defendant,           JOINT STIPULATION AND
                                                         ORDER TO EXTEND EXPERT
15   vs.                                                 WITNESS DISCLOSURE
                                                         DEADLINE
16   SWISSTRAX CORPORATION., a California
     corporation,
17

18               Defendant/Counter-Claimant

19   AND ALL RELATED MATTERS.

20         Defendant Swisstrax Corporation (“Swisstrax”) and Plaintiff Snap Lock Industries, Inc.
21 (“Snap Lock”) (collectively, “Parties”), through their undersigned counsel, hereby respectfully

22 jointly submit this Stipulation to Extend the Expert Witness Disclosure Deadline, and state as

23 follows:

24         1.      The parties have completed factual discovery in this case. However, during
25 depositions, a Snap Lock Rule 30(b)(6) designee agreed to provide certain information in order to

26 provide clarity to documentation produced, and Snap Lock has now provided that information.

27 Swisstrax claims that this information is critical to its expert testimony, and requested additional

28 time to serve expert reports. After meeting and conferring, the parties that it is prudent to extend


                                                     1
          Case 2:17-cv-02742-RFB-PAL Document 94 Filed 12/22/18 Page 2 of 2



 1 the expert disclosure deadline by one (1) week.

 2         2.     Disclosure of expert witnesses is currently scheduled for December 28, 2018. The
 3 Parties respectfully request to move the deadline one (1) week to January 4, 2019.

 4         Good cause exists and the Parties are not seeking the extension for purposes of undue delay.
 5         Dated this 21st day of December 2018
 6    DICKINSON WRIGHT PLLC                              DORSEY & WHITNEY LLP
 7
      __/s/John L. Krieger_________________              ___/s/Brett L. Foster__________
 8    John L. Krieger                                    Brett L. Foster
      Steven A. Caloiaro                                 Tamara L. Kapaloski
 9    Christian T. Spaulding                             Dorsey & Whitney, LLP
      8363 West Sunset Road, Suite 200                   111 South Main Street, Suite 2100
10
      Las Vegas, NV 89113                                Salt Lake City, UT 84111-2176
11    Email: jkriger@dickinson-wright.com                Email: foster.brett@dorsey.com
      Email: scaloiaro@dickinson-wright.com              Email: kapaloski.tammy@dorsey.com
12    Email: cspaulding@dickinson-wright.com

13
                                                     IT IS SO ORDERED:
14

15                                                   ____________________________________
                                                     Hon. Peggy A. Leen
16                                                   United States Magistrate Judge
17                                                   DATED: December 28, 2018
18

19

20

21

22

23

24

25

26

27

28


                                                     2
